Citation Nr: 0313862	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for laminectomy 
L5-S1, lumbar postoperative herniated nucleus pulposus, 
postoperative neurolysis, currently rated as 40 percent 
disabling.

2.  Evaluation for post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000).  

In May 2002, the Board ordered additional development.  The 
development included obtaining copies of all treatment 
records of the Baton Rouge, Louisiana, VA Outpatient Clinic 
from July 1999 to the present, scheduling the veteran for VA 
orthopedic and neurological examinations of the low back to 
determine the nature and severity of his service-connected 
laminectomy L5-S1, lumbar postoperative herniated nucleus 
pulposus, and scheduling the veteran for a VA examination to 
determine the current nature and severity of his PTSD.  The 
Board has received the requested development.  However, the 
Board's ability to develop and cure due process and 
procedural defects has been limited.  Disabled American 
Veterans v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (May 1, 2003).

The Board further observes that the regulations concerning 
Diagnostic Code 5293 changed during the course of the 
veteran's appeal.  When a regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000), VA's General Counsel held that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. Id.

Under the old rating criteria, effective prior to August 22, 
2002, a 40 percent disability evaluation was assigned for 
severe intervertebral disc syndrome, with intermittent 
relief.  A 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

Under the new rating criteria under Diagnostic Code 5293, 
effective August 22, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes are rated as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The RO has not had the opportunity to evaluate the veteran 
under the new rating criteria.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should also perform any 
development it deems necessary to 
properly rate the veteran under the new 
criteria listed in DC 5293.

3.  Thereafter, the RO should adjudicate 
the issues of increased evaluations for 
laminectomy L5-S1, lumbar postoperative 
herniated nucleus pulposus, postoperative 
neurolysis, currently rated as 40 percent 
disabling, and for PTSD, currently 
evaluated as 30 percent disabling.  The 
RO must take into account the new 
regulations with regard to DC 5293 when 
reviewing the veteran's service-connected 
laminectomy L5-S1, lumbar postoperative 
herniated nucleus pulposus, postoperative 
neurolysis.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures, including issuance of a 
supplemental statement of the case that informs him of any 
laws and regulations not previously provided in the statement 
of the case, including the new criteria for rating under DC 
5293.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




